Case 1:18-cr-00410-LMB Document 101 Filed 04/09/19 Page 1 of 2 PageID#f;662
                                                                        .f:"




                                                                                       APR      8 2019
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA                          CURK. U.S. DISTRICT COURT   I
                                                                                    ALEXANDRIA. VlfiGLMiiT' i
                                      Alexandria Division

    UNITED STATES OF AMERICA
                                                     Criminal No. I:18-cr-410
           V.
                                                     Hon. Leonie M. Brinkema
   SEITU SULAYMAN KOICAYI,
                   Defendant.


                                        STIPULATION


           The United States and the defendant, Seitu Sulayman Kokayi, by and through the

   undersigned counsel, hereby stipulate and agree to the following:

           Deleted
           Government's Exhibit("GX")77 contains authentic recordings of phone
           conversations between the defendant and the minor female and GX75 contains an
           accurate listing of the dates, times, and durations of those phone conversations.
           GX7I contains an accurate summary of the dates, times, and durations of phone
           calls and FaceTime calls between the defendant and the minor female.
      4.   GX79 contains three recordings that made from the defendant's residence at the
           following times:
                a. Session 45443 was recorded from 2:33 PM to 3:03 PM EDT.
                b. Session 45446 was recorded from 3:03 PM to 3:33 PM EDT.
                c. Session 45452 was recorded from 4:03 PM o 4:33 PM EDT.
           GX57 is the defendant's iPhone which was seized from his residence by the FBI
           on August 23, 2018.
           GX58 is an accurate extraction of data from the defendant's iPhone.
           "FaceTime" is a mobile video chatting application created by Apple that works
           via the intemet.

      The defendant reserves the right to make all other objections with respect to this

   evidence, including but not limited to objections as to relevance, prejudice, and hearsay.
   WE ASK FOR THIS:                                     SEEN AND AGREED:

   G.Zachary Terwilliger
   United States Attorney


   Kellen S. Dwyer                                       lark J. PeitoVich
   Dennis M. Fitzpatrick                                Anthony H. Nourse
   Assistant United States Attorney                     Counsel for Seitu Sulayman Kokayi
Case 1:18-cr-00410-LMB Document 101 Filed 04/09/19 Page 2 of 2 PageID# 663




         :jo
   j/
